Citation Nr: 1236974	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-15 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.  The Veteran's decorations include the Purple Heart and the Combat Infantryman Badge.    

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  

In July 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  On June 13, 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.  During the Board hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  On July 13, 2012, the Veteran's representative submitted additional medical evidence directly to the Board and requested an additional abeyance period for more audiological testing in order to obtain a definitive determination on the etiology of the Veteran's hearing loss and tinnitus.  Although the Board did not rule on the July 2012 request for an additional abeyance period, more than 90 days have passed since the initial granting of the 30-day abeyance period in June 2012.  As the Veteran has not submitted any additional medical evidence during this period, the Board is not precluded from proceeding to a decision on the merits at this time.      

Additionally, the medical evidence submitted by the Veteran's representative in July 2012 was not accompanied by a waiver of initial RO consideration of the evidence.  However, for reasons that will be discussed below, this evidence is not relevant to the matter on which the Veteran's claims turn.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary, and this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service.  

3.  Bilateral hearing loss was first shown many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current bilateral hearing loss and service, to include noise exposure therein, weighs against the claim for service connection.

4.  Tinnitus was first shown many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current tinnitus and service, to include noise exposure therein, weighs against the claim for service connection.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection for bilateral hearing loss and tinnitus.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the September 2007 letter, the RO also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini), and provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The May 2008 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the September 2007 letter-which meets Pelegrini's and Dingess/Hartman's  content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, and reports of VA examination in March 2008 and August 2011.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's July 2011 and June 2012 hearings, along with various statements submitted by the Veteran and by his representative and wife, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including sensorineural hearing loss and organic diseases of the nervous system (tinnitus), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving as an infantryman resulted in hearing loss and tinnitus.  The Veteran contends that he was exposed to noise from rifles, artillery, machine guns, mortars, helicopters, and rockets.  

The Board notes that the Veteran's service personnel records show that he was a light weapons infantryman.  He has also been awarded the Purple Heart and Combat Infantryman Badge.     

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the record presents no basis for a grant of service connection for tinnitus or for bilateral hearing loss.

Service treatment records are negative for complaints regarding or treatment for any hearing loss or tinnitus.  On separation examination in July 1968, audiological evaluation was normal.  

The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A February 2008 VA treatment report shows that the Veteran complained of his right ear being occasionally tender and itchy.  He reported that he was hard of hearing but indicated that he had no upper respiratory infection or tinnitus.  He was diagnosed with wax of the right ear canal.  

During a March 2008 VA examination, the Veteran reported that the onset of his hearing-related issues was 2005.  He stated that he had gradual bilateral hearing loss that was worse on the left side.  He indicated that his tinnitus was occasional and described it as ringing and occasionally bothersome.  He reported military noise exposure from heavy trucks, machinery, and small weapons such as rifles, handguns, and shotguns.  He maintained that he did not use hearing protection in service.  The Veteran denied any occupational or recreational noise exposure.   

On March 2008 audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
20
20
35
50
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The audiologist stated the results showed a slight asymmetric sensorineural hearing loss of mild to moderate degree for the right ear and of mild to moderately severe degree for the left ear.  The examiner opined that based on the case history and the occasional nature of the Veteran's tinnitus, the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during military service.  

In a May 2009 lay statement, the Veteran's wife stated that she had been married to the Veteran for almost 40 years.  She reported that his hearing had been "so-so" early on in their marriage, and she had to repeat things only once in a raised voice for him.  She indicated that over the last 15 to 20 years, the Veteran's hearing had worsened so that most of the time, she had to repeat things more than once in a very loud voice.  She also reported that the Veteran would turn the volume on the television and radio up so loudly that she could hardly hear him asking her questions at times.  

A May 2011 VA audiological consultation report revealed that the Veteran was seen for a hearing evaluation due to left ear tinnitus.  He was found to have estimated mild hearing loss for the left ear and a borderline-normal to mild hearing loss for the right ear, with accompanying tinnitus.  

During his July 2011 DRO hearing, the Veteran and the DRO discussed the fact that the Veteran had served as an infantryman in Vietnam and was awarded the Purple Heart medal and Combat Infantryman's Badge.  The Veteran's in-service noise exposure was conceded based upon his military occupational specialty and combat service.  

During an August 2011 VA examination, the Veteran again underwent audiometric testing.  The pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
25
30
30
40
50

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The audiologist diagnosed the Veteran with sensorineural hearing loss, bilaterally.  The audiologist reviewed the Veteran's claims file and noted the Veteran's reporting of excessive military noise exposure to weapons fire and M113 Armor personnel carrier with only partial hearing protection.  He also noted the Veteran's reports of excessive occupational noise exposure as a welder for 20 years with minimal use of hearing protection, as well as his reports of recreational noise exposure to car races and woodworking with partial use of hearing protection.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The rationale was that the Veteran had exhibited normal hearing on his induction screening and separation examination, without any significant shift in hearing between the two examinations.  The examiner also found that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.    

Regarding the Veteran's tinnitus, the August 2011 examiner noted the Veteran's report of intermittent tinnitus in the left ear which was longstanding.  The Veteran had not been sure of the onset of his tinnitus but stated that it had become continuous.  The examiner's review of the medical records in the claims file revealed that the Veteran had denied tinnitus in both ears in January 2008.  The examiner found that the Veteran had a diagnosis of clinical hearing loss, but his tinnitus was less likely than not a symptom associated with his hearing loss.  He reasoned that the Veteran had normal hearing at separation with no documentation or complaints of tinnitus.  The examiner also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  He explained that after a review of the medical records, it appeared that the onset of the Veteran's tinnitus was some time after January 2008.  The examiner also found that the Veteran's tinnitus did not impact the ordinary conditions of daily life, including his ability to work.   

During his June 2012 Board hearing, the Veteran testified that he was exposed to noise from rifles, artillery, machine guns, mortars, helicopters, and rockets while serving in Vietnam as an infantryman in combat.  He reported that he wore a communication helmet in his duties as a gunner, but he had no hearing protection.  He stated that when he was in a personnel carrier once, it was hit by rockets, which threw him out of the vehicle and caused him to catch fire.  He indicated that he received a Purple Heart for this incident.  The Veteran testified that after service, he worked for sheet metal companies which installed rain gutters and that he also worked as a building maintenance supervisor.  He reported that he had no occupational noise exposure.  He also stated that his recreational activities included fishing and woodwork, but indicated that he always wore ear protection when doing woodwork.  The Veteran maintained that he recently underwent audiometric testing from a private medical provider and that she informed him that in-service noise exposure did not affect someone's hearing until years after service.  He additionally asserted that he had experienced ringing in his ears ever since he was discharged from service.  

In a July 2012 medical report, a private audiologist indicated that the Veteran reported difficulty hearing in most listening situations, including communicating with family members, speaking on the telephone, being in crowds, and in the presence of ambient noise.  The Veteran stated that he experienced longstanding, constant tinnitus in his left ear that varied in intensity but could reach a level that caused sleep disruption.  The Veteran also reported a history of military noise exposure related to his service as an infantryman where he was exposed to loud blasts and gunfire without the use of hearing protection.  He did not report any occupational or recreational noise exposure.  Audiometric testing of the Veteran revealed asymmetric bilateral sensorineural hearing loss.  However, the audiologist found that test reliability was judged to be poor with inconsistent pure tone responses and positive Stenger results at all frequencies tested for the left ear.  She concluded that due to the poor test reliability, further objective testing was recommended to establish accurate threshold information and to rule out a functional component.   

Based on the foregoing, the Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service as a combat light weapons infantryman.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability, pursuant to 38 U.S.C.A. § 3.385, as well as a diagnosis of tinnitus.  However, the evidence fails to persuasively establish a medical nexus between the diagnosed hearing loss and tinnitus and service-in particular, alleged noise exposure therein.  

The Board has considered the assertion of the Veteran's wife, made in a May 2009 statement, that the Veteran had experienced difficulty hearing since the beginning of their marriage about 40 years ago.  The Board has also considered the Veteran's assertion, made at his June 2012 Board hearing, that he had experienced tinnitus since discharge from service.  The Board acknowledges that the Veteran and his wife are competent to report a continuity of these types of symptoms since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such reports of continuity are not deemed credible here.  In this regard, despite filing claims for service connection in November 1968, September 1996, April 1998, April 1999, and March 2006, the Veteran did not raise claims referable to bilateral hearing loss or tinnitus until 2007, almost 40 years after discharge.  Further, during his March 2008 VA examination, the Veteran himself reported that the onset of his hearing-related issues was 2005, and in a February 2008 VA medical report, the Veteran specifically denied experiencing any tinnitus.  The Veteran also indicated during his August 2011 VA examination that he was unsure of the date of onset of his tinnitus.  Moreover, a detailed VA examination, dated in February 1969, is negative for findings of bilateral hearing loss or tinnitus.  Rather, the diagnosed disabilities were only burns on the hands, face, and back; fractures of nasal bones by history; and fracture of the proximal phalanx of the right ring finger.   The Board finds that, collectively, this evidence tends to weigh against current assertions as to onset of hearing loss and tinnitus.  As such, continuity of symptomatology of hearing loss and tinnitus have not been credibly or persuasively established by either the clinical record, the Veteran's wife's statements, or the Veteran's own statements.
 
Indeed, the post-service evidence does not reflect any documented complaints of tinnitus or any indication of hearing loss until March 2008, almost 40 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the only competent opinions to address the question of whether there exists a medical relationship between the hearing loss and tinnitus diagnosed many years after service and service weigh against the claim.  

In this regard, although the Veteran may have been exposed to noise during service, the March 2008 and August 2011 VA examiners opined that there was no nexus between the current hearing loss and tinnitus and the claimed noise exposure in service.  The August 2011 VA examiner explained that this was because the Veteran had normal hearing on his induction screening and separation examination, without any significant shift in hearing between the two examinations.  The examiner also reasoned that the Veteran did not have any complaints of tinnitus at separation and that the onset of his tinnitus appeared to have been some time after January 2008.    

The Board finds that the March 2008 and August 2011 medical opinions are probative, and consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) medical opinion evidence pertinent to these claims are adverse to the claims.  Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion(s)-any that, in fact, supports a finding that there exists a medical nexus between diagnosed hearing loss and tinnitus and service, in particular, the alleged injury therein.  In short, there is no competent medical evidence to support either claim for service connection for hearing loss or tinnitus.

The Board notes that the Veteran submitted a July 2012 private audiological report in support of his claims without an accompanying waiver of RO consideration of the evidence.  However, while this medical evidence was not submitted with a waiver, the Board finds that the July 2012 private medical report does not pertain to the etiology of the Veteran's hearing loss and tinnitus, which is the matter on which the claims turn.  The July 2012 audiologist merely found that the Veteran had diagnoses of hearing loss and tinnitus and acknowledged the Veteran's in-service noise exposure.  She did not provide any opinion regarding whether the Veteran's hearing loss and tinnitus were related to his military noise exposure.  Instead, she recommended further objective testing in order to establish accurate threshold information and to rule out a functional component.  As this newly submitted evidence is not directly relevant to the issue of etiology of the Veteran's hearing loss and tinnitus, it is essentially duplicative of the evidence already of record.  Therefore, a remand for initial RO consideration of this evidence is unnecessary.  See 38 C.F.R. § 20.1304 (2011).  

Furthermore, to whatever extent assertions of the Veteran and/or his representative and wife are being offered in an attempt to establish a medical nexus between current bilateral hearing loss and tinnitus and alleged in-service noise exposure, such evidence does not provide a basis for allowance of the claims.  As indicated above, these claims turn on the matter of etiology of the medical disabilities for which service connection is sought-in particular, whether there exists a medical relationship between hearing loss and tinnitus and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his wife, and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, none of them are competent to render a probative opinion on the medical matter upon which these claims turn.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


